 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1655 
In the House of Representatives, U. S.,

November 16, 2010
 
RESOLUTION 
Expressing support for designation of October as National Farm to School Month. 
 
 
Whereas Farm to School programs of varying scale are currently operational in over 9,700 schools in all 50 States; 
Whereas Farm to School programs connect schools and local farms in order to serve healthier meals in school cafeterias; 
Whereas Farm to School programs often have experiential education components that can lead to permanent improvements in children’s diets both in school and at home; 
Whereas Farm to School programs facilitate the purchase of local food for school meals; 
Whereas Farm to School programs can benefit small and mid-sized agricultural producers by providing access to consistent markets; 
Whereas Farm to School programs can be particularly important for beginning or socially disadvantaged farmers as schools provide a consistent and secure customer base; 
Whereas Farm to School programs can benefit local economies, for every $1 spent on local foods in schools, $1 to $3 circulate in the local economy; 
Whereas one-third of children in the United States are now obese or overweight, and over the past 3 decades, obesity rates have quadrupled in 6- to 11-year-olds and tripled in 12- to 19-year-olds according to the most recent data from the Centers for Disease Control and Prevention’s National Health and Nutrition Examination survey; 
Whereas United States Department of Agriculture (USDA) data shows that only 2 percent of children meet the Food Guide Pyramid serving recommendations; 
Whereas communities with high levels of poverty have less access to fresh fruits and vegetables than higher-income communities; 
Whereas increased consumption of fresh fruits and vegetables is 1 of 6 major strategies to prevent and control obesity, according to the Centers for Disease Control and Prevention; 
Whereas Farm to School programs can increase children’s daily intake of fresh fruits and vegetables and studies have demonstrated that children in schools with an active Farm to School program increased their average consumption of fresh fruits and vegetables by 1 or more servings per day; 
Whereas Farm to School programs are popular among children and can increase school lunch participation ranging from 3 percent to 16 percent for all meals; and 
Whereas the month of October would be an appropriate month to designate as “National Farm to School Month”: Now, therefore, be it  
 
That the House of Representatives—
(1)expresses support for designation of “National Farm to School Month”;
(2)encourages schools and local education agencies to use local produce in meals; and
(3)encourages schools, farmers and farm groups, local businesses, nonprofit institutions, churches, cities, State governments, and other local groups to raise awareness of Farm to School efforts in their communities. 
 
Lorraine C. Miller,Clerk.
